Citation Nr: 9913410	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  96-04 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to restoration of a 20 percent disability 
rating for rheumatoid arthritis of the right shoulder.

2.  Entitlement to restoration of a 20 percent disability 
rating for rheumatoid arthritis of the left shoulder.

3.  Entitlement to restoration of a 20 percent disability 
rating for rheumatoid arthritis of the right elbow.

4.  Entitlement to restoration of a 10 percent disability 
rating for rheumatoid arthritis of the right wrist.

5.  Entitlement to restoration of a 10 percent disability 
rating for rheumatoid arthritis of the left wrist.

6.  Entitlement to restoration of a 10 percent disability 
rating for rheumatoid arthritis of the right hand.

7.  Entitlement to restoration of a 10 percent disability 
rating for rheumatoid arthritis of the left hand.

8.  Entitlement to restoration of a 10 percent disability 
rating for rheumatoid arthritis of the right hip.

9.  Entitlement to restoration of a 10 percent disability 
rating for rheumatoid arthritis of the left hip.


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from September 1985 to May 
1988.

This appeal arises from a rating decision of May 1995 from 
the Philadelphia, Pennsylvania, Regional Office (RO).  The 
case was certified to the Board of Veterans' Appeals (Board) 
from the St. Petersburg, Florida, RO.  

The issues certified to the Board were entitlement to 
increased disability ratings.  However, the appeal arises 
from a rating decision that reduced the ratings for the above 
disabilities.  Therefore, the issues to be decided are 
restoration of the disability ratings.  The veteran was 
provided the laws and regulations applicable to restoration 
of disability ratings in the June 1998 supplemental statement 
of the case.  Therefore, the Board will proceed with a 
decision on the veteran's appeal.  

A June 1998 supplemental statement of the case lists 14 
issues for consideration.  However, the veteran only 
perfected an appeal to those issues listed above.  Therefore, 
the Board only has jurisdiction to consider the above issues.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  There was full range of motion of the shoulders with pain 
and tenderness at extreme abduction.

3.  Flexion of the right elbow was to 145 degrees, extension 
was to 10 degrees, pronation was to 75 degrees and supination 
was to 60 degrees.  

4.  The motion of the right elbow was less than full.

5.  Range of motion of the wrists was within normal limits.  
There was no evidence of pain on motion or other impairment 
of the wrists.  

6.  There was full range of motion in both hands, and there 
was no evidence of pain on motion or other impairment of the 
hands.  

7.  There was no limitation of motion in the hips nor was 
there evidence of pain on motion or other impairment of the 
hips.


CONCLUSIONS OF LAW

1.  The criteria for restoration of a 20 percent disability 
rating for rheumatoid arthritis of the right shoulder are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5201 (1998).

2.  The criteria for restoration of a 20 percent disability 
rating for rheumatoid arthritis of the left shoulder are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5201 (1998).

3.  The criteria for restoration of a 20 percent disability 
rating for rheumatoid arthritis of the right elbow are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71, Plate I, 
4.71a, Diagnostic Codes 5002, 5206, 5207, 5208, 5213 (1998).

4.  The criteria for restoration of a 10 percent disability 
rating for rheumatoid arthritis of the right wrist are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5215 (1998).

5.  The criteria for restoration of a 10 percent disability 
rating for rheumatoid arthritis of the left wrist are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5002, 5215 (1998).

6.  The criteria for restoration of a 10 percent disability 
rating for rheumatoid arthritis of the right hand are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.344, 4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5002, 5216 through 5223 (1998).

7.  The criteria for restoration of a 10 percent disability 
rating for rheumatoid arthritis of the left hand are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5002, 5216 through 5223 (1998).


8.  The criteria for restoration of a 10 percent disability 
rating for rheumatoid arthritis of the right hip are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5251, 5152, 5153 (1998).

9.  The criteria for restoration of a 10 percent disability 
rating for rheumatoid arthritis of the left hip are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5251, 5152, 5153 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claims are 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, plausible claims have been presented.  
The veteran has not indicated that additional relevant 
evidence of probative value may be obtained which has not 
been sought and associated with the claims folder.  
Accordingly, the duty to assist, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The issue to be decided is entitlement to restoration of the 
disability ratings.  Therefore, it is necessary to determine 
whether the preponderance of the evidence in the claims file 
or in the control of the Department of Veterans Affairs (VA) 
at the time of the decision supported the reduction in the 
disability ratings.  

With regard to the reduction of Department of Veterans 
Affairs (VA) disability ratings, the Code of Federal 
Regulations (1998) provide in pertinent part that:

Rating agencies will handle cases 
affected by change of medical findings or 
diagnosis, so as to produce the greatest 
degree of stability of disability 
evaluations consistent with the laws and 
VA regulations governing disability 
compensation and pension.  It is 
essential that the entire record of 
examinations and the medical-industrial 
history be reviewed to ascertain whether 
the recent examination is full and 
complete, including all special 
examinations indicated as a result of 
general examination and the entire case 
history.  This applies to treatment of 
intercurrent diseases and exacerbations, 
including hospital reports, bedside 
examinations, examinations by designated 
physicians, and examinations in the 
absence of, or without taking full 
advantage of, laboratory facilities and 
the cooperation of specialists in related 
lines.  Examinations less full and 
complete than those on which payments 
were authorized or continued will not be 
used as the basis of reduction.  Ratings 
on account of diseases subject to 
temporary or episodic improvement, e.g., 
manic depressive or other psychotic 
reaction, epilepsy, psychoneurotic 
reaction, arteriosclerotic heart disease, 
bronchial, asthma, gastric or duodenal 
ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except 
in those instances where all the evidence 
of record clearly warrants the conclusion 
that sustained improvement has been 
demonstrated. . . . Moreover, though 
material improvement in the physical or 
mental condition is clearly reflected the 
rating agency will consider whether the 
evidence makes it reasonably certain that 
the improvement will be maintained under 
the ordinary conditions of life.  38 
C.F.R. § 3.344(a) (1998).


The Board further observes that the provisions of 38 C.F.R. § 
3.344(c) (1998) limit the application of 38 C.F.R. § 3.344(a) 
(1998).  The regulation provides, in pertinent part, that:

The provisions of paragraphs (a) and (b) 
of this section apply to ratings which 
have continued for long periods at the 
same level (5 years or more).  They do 
not apply to disabilities which have not 
become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvements, physical or mental, in 
these disabilities, will warrant 
reduction in rating.  38 C.F.R. § 
3.344(c) (1998). 

The severity of a disability is ascertained by application of 
the criteria set forth in the Department of Veterans Affairs 
(VA) Schedule for Rating Disabilities contained in 38 C.F.R. 
Part 4 (1998) (Schedule).  38 U.S.C.A. § 1155 (West 1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The evaluation of the same disability or manifestations of 
the same disability under various diagnoses is to be avoided.  
38 C.F.R. § 4.14 (1998).

Where a Diagnostic Code does not provide for a noncompensable 
rating and the requirements for a compensable disability 
rating under a Diagnostic Code are not met, a noncompensable 
disability rating will be assigned.  38 C.F.R. § 4.31 (1998).

Pain on motion and use is productive of disability.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (1998).  

The shoulder, elbow, wrist, and hip are considered major 
joints.  Multiple involvements of the interphalangeal, 
metacarpal and carpal joints of the upper extremities are 
considered groups of minor joints, ratable on parity with 
major joints.  38 C.F.R. § 4.45(f) (1998).

Diagnostic Code 5002, entitled "Arthritis rheumatoid 
(atrophic) As an active process" provides that where there 
are one or two exacerbations a year in a well-established 
diagnosis, a 20 percent disability rating is warranted.  
Where symptom combinations produce definite impairment of 
health that is objectively supported by examination findings 
or incapacitating exacerbations occurring 3 or more times a 
year, a 40 percent disability rating is warranted.  A 60 
percent disability rating is warranted where the symptoms do 
not satisfy the criteria for 100 percent but with weight loss 
and anemia productive of severe impairment of health or 
severely incapacitating exacerbations occurring 4 or more 
times a year or a lesser number over prolonged periods.  A 
100 percent rating is warranted where there are 
constitutional manifestations associated with active joint 
involvement that is totally incapacitating.  For chronic 
residuals such as limitation of motion or ankylosis, rate 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
Diagnostic Code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned.  38 C.F.R. § 4.71a, 
Diagnostic Code 5002 (1998).

Shoulders

In a rating decision in February 1989, service connection for 
"Polyarthralgia, both shoulders and left elbow" was granted 
with a noncompensable disability rating assigned.  A December 
1992 rating decision reclassified the shoulder disabilities 
as "Rheumatoid arthritis, right shoulder" and "Rheumatoid 
arthritis, left shoulder," and granted a 20 percent rating 
for each shoulder, effective from October 23, 1992.  A rating 
decision in March 1995 proposed reducing the veteran's 
shoulder disability ratings to 10 percent.  The veteran was 
advised of this proposed action in a letter to him, also 
dated in March 1995.  A rating decision in May 1995 reduced 
the disability rating for each shoulder to 10 percent, 
effective from September 1, 1995.

The criteria of Diagnostic Code 5201, entitled "Arm, 
limitation of motion of," provides that a 20 percent 
disability rating is appropriate where motion is limited to 
shoulder level.  Where motion is limited to midway between 
the shoulder and side, a 30 percent disability rating is 
appropriate for the major shoulder and a 20 percent rating is 
appropriate for the minor shoulder.  Motion limited to 25 
degrees from the side warrants a 40 percent disability rating 
for the major shoulder and a 30 percent rating for the minor 
shoulder.  38 C.F.R. § 4.71a, Diagnostic Code 5201 (1998).

Since the 20 percent disability ratings for the veteran's 
shoulders had been in effect for less than five years, 
sustained improvement need not be shown.  38 C.F.R. § 3.344 
(1998).

The veteran's shoulder disability is classified as rheumatoid 
arthritis.  Since ankylosis of the shoulders is not shown, 
the residuals will be rated under the criteria for limitation 
of motion of the shoulders.  The December 1994 VA examination 
report is the only contemporaneous medical evidence in the 
claims file that addresses the veteran's shoulders.  After 
being advised of the proposed reduction, no other 
contemporaneous medical evidence was provided that addressed 
the shoulders.  The VA examination report notes that the 
veteran indicated that joint swelling had largely subsided.  
There was full range of motion of both shoulders and that 
extreme abduction produced superior pain and tenderness at 
the acromioclavicular joint of both shoulders.  The report 
indicates there was no joint swelling or stigmata of 
arthritis.  Since there is full range of motion, the motion 
is greater than that required for a compensable rating under 
Diagnostic Code 5201.  See 38 C.F.R. § 4.31 (1998).  However, 
the examination report notes pain and tenderness on extreme 
abduction.  Pain on motion and use is productive of 
disability and entitled to the minimum compensable disability 
rating for a joint.  Since the minimum compensable disability 
rating due to limitation of motion of the shoulders is a 10 
percent rating, a 10 percent rating is warranted for each 
shoulder.  This is also consistent with the provisions of 
Diagnostic Code 5002 where a 10 percent rating is warranted 
where painful motion results in limitation of motion.  
Therefore, the preponderance of the evidence supports the 
reduction in the disability rating of both shoulders to 10 
percent.  38 C.F.R. §§ 3.344, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5002, 5201 (1998).

Based on the above, the preponderance of the evidence is 
against restoration of the 20 percent disability rating for 
rheumatoid arthritis of the right and left shoulders.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5201 (1998).

Right elbow

In a rating decision in February 1989, service connection for 
"Polyarthralgia, right elbow" was granted with a 10 percent 
disability rating assigned.  A December 1992 rating decision 
reclassified the disability as "Rheumatoid arthritis, right 
elbow" and granted a 20 percent disability rating, effective 
from October 23, 1992.  A rating decision in March 1995 
proposed reducing the veteran's right elbow disability rating 
to 10 percent.  The veteran was advised of this proposed 
action in a letter to him, also dated in March 1995.  A 
rating decision in May 1995 reduced the disability rating for 
the right elbow to 10 percent, effective from September 1, 
1995.

Under the provisions of Diagnostic Code 5206 for limitation 
of flexion of the forearm, where movement is limited to 110 
degrees, a noncompensable rating is warranted and where 
flexion is limited to 100 degrees, a 10 percent rating is 
appropriate.  Flexion limited to 90 degrees warrants a 20 
percent rating.  A 30 percent rating is warranted for the 
major joint and a 20 percent rating is warranted for the 
minor joint where flexion is limited to 70 degrees.  Where 
flexion is limited to 55 degrees, a 40 percent rating is 
appropriate for the major joint and a 30 percent rating is 
appropriate for the minor joint.  Flexion limited to 45 
degrees warrants a 50 percent rating for the major joint and 
a 40 percent rating for the minor joint.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (1998).

Under the provisions of Diagnostic Code 5207 for limitation 
of extension of the forearm, where movement is limited to 45 
or 60 degrees, a 10 percent rating is appropriate and where 
extension is limited to 75 degrees, a 20 percent rating is 
appropriate.  Extension limited to 90 degrees warrants a 30 
percent rating for the major joint and a 20 rating for the 
minor joint.  Where extension is limited to 100 degrees, a 40 
percent rating is warranted for the major joint and a 30 
percent rating is warranted for the minor joint.  Extension 
limited to 110 degrees warrants a 50 percent rating for the 
major joint and a 40 percent rating for the minor joint.  
38 C.F.R. § 4.71a, Diagnostic Code 5207 (1998).

Where flexion of the forearm is limited to 100 degrees and 
extension is limited to 45 degrees, a 20 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5208 (1998).

Under the provisions of Diagnostic Code 5213 for impairment 
of supination and pronation, limitation of pronation with 
motion lost beyond the middle of the arc warrants a 30 
percent rating for the major joint and a 20 percent rating 
for the minor joint.  Where pronation motion is lost beyond 
the last quarter of the arc and the hand does not approach 
full pronation, a 20 percent rating is warranted.  Where 
supination is limited to 30 degrees or less, a 10 percent 
rating is warranted.  38 C.F.R. § 4.71a, Diagnostic code 5213 
(1998).

Since the 20 percent disability rating for the veteran's 
right elbow had been in effect for less than five years, 
sustained improvement need not be shown.  38 C.F.R. § 3.344 
(1998).

The veteran's elbow disability is classified as rheumatoid 
arthritis.  Since ankylosis of the elbow is not shown, the 
residuals will be rated under the criteria for limitation of 
motion of the elbow.  The December 1994 VA examination report 
is the only contemporaneous medical evidence in the claims 
file that addresses the veteran's right elbow.  After being 
advised of the proposed reduction, no other contemporaneous 
medical evidence was provided that addressed the right elbow.  
The VA examination report notes that the veteran indicated 
that joint swelling had largely subsided although he 
indicating he had aching of the elbow, worse in the morning.  
There was no joint swelling or stigmata of arthritis.  The 
report indicates that flexion of the right elbow was to 145 
degrees and extension was to 10 degrees.  Pronation was to 75 
degrees and supination was to 60 degrees.  This motion is 
significantly in excess of the motion that is required for a 
compensable rating for limitation of motion of the elbow.  
However, the motion shown in the examination report was less 
than full.  See 38 C.F.R. § 4.71, Plate I (1998).  Therefore, 
a 10 percent rating is warranted under Diagnostic Code 5002 
due to limitation of motion.  Accordingly, the preponderance 
of the evidence supports the reduction in the disability 
rating of the right elbow to 10 percent.  38 C.F.R. §§ 3.344, 
4.59, 4.71a, Diagnostic Codes 5002, 5206, 5207, 5208, 5213 
(1998).

Based on the above, the preponderance of the evidence is 
against restoration of the 20 percent disability rating for 
rheumatoid arthritis of the right elbow.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.7, 4.14, 
4.31, 4.40, 4.45, 4.59, 4.71, Plate I, 4.71a, Diagnostic 
Codes 5002, 5206, 5207, 5208, 5213 (1998).

Wrists

In a rating decision in December 1992, service connection for 
"Rheumatoid arthritis, right wrist" and "Rheumatoid 
arthritis, left wrist" was granted with a 10 percent 
disability rating assigned for each wrist.  A rating decision 
in March 1995 proposed reducing the veteran's wrist 
disability ratings to noncompensable.  The veteran was 
advised of this proposed action in a letter to him, also 
dated in March 1995.  A rating decision in May 1995 reduced 
the disability rating for the right and left wrist to 
noncompensable for both wrists, effective from September 1, 
1995.

Where limitation of motion of the wrist is limited to 
dorsiflexion of less than 15 degrees or palmar flexion is 
limited to in line with the forearm, a 10 percent rating is 
warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5215 (1998).

Since the 20 percent disability rating for the veteran's 
right and left wrists had been in effect for less than five 
years, sustained improvement need not be shown.  38 C.F.R. 
§ 3.344 (1998).

The veteran's wrist disability is classified as rheumatoid 
arthritis.  Since ankylosis of the wrists is not shown, the 
residuals will be rated under the criteria for limitation of 
motion of the wrists.  The December 1994 VA examination 
report is the only contemporaneous medical evidence in the 
claims file that addresses the veteran's wrists.  After being 
advised of the proposed reduction, no other contemporaneous 
medical evidence was provided that addressed the wrists.  The 
VA examination report notes that the veteran indicated that 
joint swelling had largely subsided.  There was no joint 
swelling or stigmata of arthritis.  The report indicates that 
range of motion of both wrists was within normal limits.  
Muscle power was noted to be full in all groups and 
extremities, and there was no impairment of dexterity.  Since 
the motion of the wrists was essentially normal, a 
compensable disability rating is not available.  There was no 
evidence of pain on motion or other impairment of the wrists.  
These findings are consistent with a noncompensable 
disability rating.  Therefore, the preponderance of the 
evidence supports the reduction in the disability rating of 
the right and left wrists to noncompensable.  38 C.F.R. 
§§ 3.344, 4.31, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5215 (1998).

Based on the above, the preponderance of the evidence is 
against restoration of the 10 percent disability rating for 
rheumatoid arthritis of the right and left wrists.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5002, 5215 (1998).

Hands

In a rating decision in December 1992, service connection for 
"Rheumatoid arthritis, right hand" and "Rheumatoid 
arthritis, left hand" was granted with a 10 percent 
disability rating assigned for each hand.  A rating decision 
in March 1995 proposed reducing the veteran's hand disability 
ratings to noncompensable.  The veteran was advised of this 
proposed action in a letter to him, also dated in March 1995.  
A rating decision in May 1995 reduced the disability rating 
for the right and left hands to noncompensable for both 
hands, effective from September 1, 1995.

In the absence of amputations or ankylosis of multiple joints 
of a digit rising to the level of amputation, disability of 
the hands is rated base on ankylosis and limitation of motion 
of the digits of the hand.  Compensable disability ratings 
range from 10 to 60 percent, depending on the hand, number of 
digits involved, and severity of the ankylosis or limitation 
of motion.  Limitation of motion of the digits of less than 
one inch in either direction is not considered disabling.  
38 C.F.R. § 4.71a, Diagnostic Codes 5216 through 5223 (1998).

Since the 10 percent disability rating for the veteran's 
right and left hands had been in effect for less than five 
years, sustained improvement need not be shown.  38 C.F.R. 
§ 3.344 (1998).

The veteran's hand disability is classified as rheumatoid 
arthritis.  Therefore, the residuals will be rated under the 
criteria for ankylosis and limitation of motion of the digits 
of the hands.  The December 1994 VA examination report is the 
only contemporaneous medical evidence in the claims file that 
addresses the veteran's hands.  After being advised of the 
proposed reduction, no other contemporaneous medical evidence 
was provided that addressed the hands.  The VA examination 
report notes that the veteran indicated that joint swelling 
had largely subsided.  There was no joint swelling or 
stigmata of arthritis.  The report indicates that there was 
essentially full range of motion in both hands.  He could 
grip into tight fists and could oppose his thumb to all 
digits.  Muscle power was noted to be full in all groups and 
extremities, and there was no impairment of dexterity.  Since 
the motion of the digits of the hands was essentially normal, 
a compensable disability rating is not available.  There was 
no evidence of pain on motion or other impairment of the 
hands.  These findings are consistent with a noncompensable 
disability rating.  Therefore, the preponderance of the 
evidence supports the reduction in the disability rating of 
the right and left hands to noncompensable.  38 C.F.R. 
§§ 3.344, 4.31, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 
5216 through 5223 (1998).

Based on the above, the preponderance of the evidence is 
against restoration of the 10 percent disability rating for 
rheumatoid arthritis of the right and left hands.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 
4.7, 4.14, 4.31, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5002, 5216 through 5223 (1998).

Hips

In a rating decision in December 1992, service connection for 
"Rheumatoid arthritis, right hip" and "Rheumatoid 
arthritis, left hip" was granted with a 10 percent 
disability rating assigned for each hip.  A rating decision 
in March 1995 proposed reducing the veteran's hip disability 
ratings to noncompensable.  The veteran was advised of this 
proposed action in a letter to him, also dated in March 1995.  
A rating decision in May 1995 reduced the disability rating 
for the right and left hips to noncompensable for both hips, 
effective from September 1, 1995.

Under Diagnostic Code 5251, where thigh extension is limited 
to 5 degrees, a 10 percent disability rating is warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5251 (1998).

Under the criteria of Diagnostic Code 5252, a 10 percent 
rating is warranted where flexion of the thigh is limited to 
45 degrees, a 20 percent rating is warranted where flexion is 
limited to 30 degrees, a 30 percent rating is warranted where 
flexion is limited to 20 degrees, and a 40 percent disability 
rating is warranted where flexion is limited to 10 degrees.  
38 C.F.R. § 4.71a, Diagnostic Code 5252 (1998).

Under Diagnostic Code 5253, a 10 percent disability rating is 
warranted where rotation of the thigh is limited to being 
unable to toe out more than 15 degrees or where adduction is 
limited so that the legs cannot be crossed.  A 20 percent 
disability rating is warranted where abduction motion is lost 
beyond 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5253 
(1998).

Since the 10 percent disability rating for the veteran's 
right and left hips had been in effect for less than five 
years, sustained improvement need not be shown.  38 C.F.R. 
§ 3.344 (1998).

The veteran's hip disability is classified as rheumatoid 
arthritis.  Since ankylosis of the hips is not shown, the 
residuals will be rated under the criteria for limitation of 
motion of the hips.  The December 1994 VA examination report 
is the only contemporaneous medical evidence in the claims 
file that addresses the veteran's hips.  After being advised 
of the proposed reduction, no other contemporaneous medical 
evidence was provided that addressed the hips.  The VA 
examination report notes that the veteran indicated that 
joint swelling had largely subsided.  Additionally, the 
veteran indicated that he had no pain in the hips and no 
knowledge of involvement of the hips by the arthritic 
process.  There was no joint swelling or stigmata of 
arthritis.  The report indicates that there was no limitation 
of motion in the hips.  Since there was no limitation of 
motion of the hips, a compensable disability rating is not 
available.  There was no evidence of pain on motion or other 
impairment of the hips shown or complained of.  These 
findings are consistent with a noncompensable disability 
rating.  Therefore, the preponderance of the evidence 
supports the reduction in the disability rating of the right 
and left hips to noncompensable.  38 C.F.R. §§ 3.344, 4.31, 
4.45, 4.71a, Diagnostic Codes 5002, 5251, 5152, 5153 (1998). 

Based on the above, the preponderance of the evidence is 
against restoration of the 10 percent disability rating for 
rheumatoid arthritis of the right and left hips.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.344, 4.7, 4.14, 
4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5002, 5251, 
5152, 5153 (1998). 



ORDER

1.  Restoration of a 20 percent disability rating for 
rheumatoid arthritis of the right shoulder is denied.
2.  Restoration of a 20 percent disability rating for 
rheumatoid arthritis of the left shoulder is denied.
3.  Restoration of a 20 percent disability rating for 
rheumatoid arthritis of the right elbow is denied.
4.  Restoration of a 10 percent disability rating for 
rheumatoid arthritis of the right wrist is denied.
5.  Restoration of a 10 percent disability rating for 
rheumatoid arthritis of the left wrist is denied.
6.  Restoration of a 10 percent disability rating for 
rheumatoid arthritis of the right hand is denied.
7.  Restoration of a 10 percent disability rating for 
rheumatoid arthritis of the left hand is denied.
8.  Restoration of a 10 percent disability rating for 
rheumatoid arthritis of the right hip is denied.
9.  Restoration of a 10 percent disability rating for 
rheumatoid arthritis of the left hip is denied.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

